       Case 1:11-cv-00071-PGG Document 335 Filed 05/09/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED ST ATES, et al. ex rel.
OSWALD BILOTTA,
                                                                   ORDER
                  Plaintiffs and Relator,
                                                             11 Civ. 0071 (PGG)
             -against-

NOVARTIS PHARMACEUTICALS
CORPORATION,

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference in this action previously scheduled for

May 10, 2019 is adjourned sine die.

Dated: New York, New York
       May 9, 2019

                                                  SO ORDERED.



                                                  Paul G. Gardephe
                                                  United States District Judge
